The petitioner has appealed from an order of the County Judge of Clinton County dismissing a writ of habeas corpus. On April 8, 1932, petitioner pleaded guilty to the crime of murder in the second degree and was sentenced to State prison for a minimum of not less than thirty years and a maximum of not more than life, and five years were added as increased punishment pursuant to section 1944 of the Penal Law. The Appellate Division, Second Department, sustained a writ of habeas corpus and remitted the matter to the Court of General Sessions to determine whether or not petitioner was armed at the time of the commission of the crime (258 App. Div. 643). The Court of General Sessions, after the writ was sustained, took testimony and determined that petitioner was armed. He was thereupon again given the same sentence as originally imposed. Later the court inserted that the judgment was imposed nune pro tune as of April 22, 1932. The appellant’s contention that the court was without power to make this notation is without merit. Order affirmed, without costs. All concur.